952 So. 2d 582 (2007)
Thomas Perry WELLS, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-487.
District Court of Appeal of Florida, Fourth District.
March 7, 2007.
Thomas Perry Wells, Jr., Perry, Pro Se.
Bill McCollum, Attorney General, Tallahassee, and Claudine M. LaFrance, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Thomas Perry Wells appeals an order denying his prayer for issuance of a writ of *583 execution against the State of Florida to enforce a cost judgment in his favor in the amount of $11.40. The cost judgment arose when Wells was the successful party on appeal in a mandamus action against the state.
A sheriff has no authority to levy against public property to satisfy a judgment. Navarro v. Bouffard, 522 So. 2d 515, 517 (Fla. 4th DCA 1988). Rather, the sole method of enforcing a judgment against a governmental entity is by way of a mandamus action. Id. Thus, the trial court's refusal to issue a writ of execution was proper.
Affirmed.
WARNER, GROSS and TAYLOR, JJ., concur.